Case 1:16-cv-00375-AJT-JFA Document 348 Filed 12/27/19 Page 1 of 3 PageID# 17321



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 ANAS ELHADY, et al.,                )
                                     )
             Plaintiffs,             )
 v.                                  )                 Civil Action No. 1:16-cv-375 (AJT/JFA)
                                     )
 CHARLES H. KABLE, et al.,           )
                                     )
                                     )
             Defendants.             )
 ____________________________________)

                                               ORDER

         Defendants have filed a Motion To Partially Vacate The Court’s December 18, 2019

 Order In Light Of Ten-Day Deadline [Doc. No. 344] (the “Motion”), in which Defendants seek

 to vacate that portion of the December 18, 2019 Order that certifies questions pursuant to 28

 U.S.C. § 1292(b). Upon consideration of the Motion, the memorandum in support thereof and

 the Plaintiffs’ response thereto, and for good cause shown, it is hereby

         ORDERED that the Motion [Doc. No. 344] be, and the same hereby is, GRANTED; and

 it is further

         ORDERED that the Court’s Order dated December 18, 2019 [Doc. No. 341] together

 with the final judgment entered in connection therewith pursuant to Fed. R. Civ. P. 58 be, and the

 same hereby are, VACATED; and in its place, it is hereby

         ORDERED pursuant to Fed. R. Civ. P. 54(b) that final judgment be, and the same hereby

 is, ENTERED against Plaintiffs and in favor of Defendants as to Counts II (substantive due

 process claim), IV (The Equal Protection Clause claim), and V (the non-delegation doctrine

 claim), which claims the Court dismissed on September 5, 2017 [Doc. No. 47] and as to which

 the Court expressly determines there is no just cause for delay; and it is further
Case 1:16-cv-00375-AJT-JFA Document 348 Filed 12/27/19 Page 2 of 3 PageID# 17322



         ORDERED pursuant to 28 U.S.C. § 2201 that a declaratory judgment be, and the same

 hereby is, ENTERED in favor of the Plaintiffs and against Defendants in connection with their

 procedural due process claim in Count I and their Administrative Procedure Act claim in Count

 III, and the Court declares, as set forth in its Memorandum Opinion and Order dated September

 4, 2019 [Doc. No. 323], that (1) Plaintiffs, or at least some of them, have standing to raise their

 constitutional challenges; (2) Plaintiffs have constitutionally protected liberty interests that are

 implicated by their inclusion in the TSDB; and (3) the DHS TRIP process through which

 Plaintiffs may challenge their inclusion in the TSDB is not constitutionally adequate to protect

 those liberty interests; and it is further

         ORDERED that Defendants promptly review the listing of any named Plaintiff currently

 listed in the TSDB according to additional procedures to be added to a revised DHS TRIP

 process that are reasonably calculated to provide the required procedural due process, together

 with the creation of an adequate administrative record, with particular consideration given to (1)

 the threshold showing necessary to determine whether any such Plaintiff is entitled to such a

 review and the notice and explanation given to any Plaintiff determined not to meet that

 threshold; (2) the notice and opportunity to respond to any derogatory information; (3) the notice

 to be given Plaintiffs with respect to their TSDB status upon completion of that review; and (4)

 the opportunity for review and/or appeal of any adverse determination; and it is further

         ORDERED that Defendants shall disclose those revised procedures to the Court for its

 review as to their constitutional adequacy, as well as the status of the named Plaintiffs with

 respect to any TSDB listing after a review under those revised procedures; and within forty-five

 (45) days of the date of this Order shall file a status report as to these revised DHS TRIP
Case 1:16-cv-00375-AJT-JFA Document 348 Filed 12/27/19 Page 3 of 3 PageID# 17323



 procedures and Defendants’ review of any Plaintiffs’ placement on the TSDB under those

 revised procedures; and it is further

        ORDERED that, notwithstanding any appeals, this action shall continue as appropriate

 pursuant to 28 U.S.C § 2202 with respect to any remaining claims or further necessary or proper

 relief based on the declarations and orders contained herein.

        The Clerk is directed to forward copies of this Order to all counsel of record and to enter

 a final judgment pursuant to Fed. R. Civ. P. 58 with respect to the claims designated herein as

 final under Rule 54(b) and deemed final under 28 U.S.C. § 2201.




 Alexandria, Virginia
 December 27, 2019
